Citation Nr: 0310031	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for compression 
fracture of T5-6-7 with low back disability, herniated 
nucleus L5-S1, currently evaluated as 60 percent disabling.

3.  Entitlement to an effective date earlier than July 24, 
1995, for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from December 1964 to November 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and February 2002 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1996, the RO 
denied a rating in excess of 20 percent for the veteran's 
service-connected back disability.  In February 2002, the RO 
assigned a 60 percent evaluation for compression fracture T5-
6-7 with low back disability, herniated nucleus L5-S1, and 
granted a TDIU, both effective July 24, 1995. 

The issue of entitlement to service connection for PTSD will 
be discussed in the remand which follows this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to a TDIU in an August 1998 
rating decision.  The veteran was notified of this decision 
in August 1998, did not appeal it, and it became final.

2.  In February 2002, the RO granted entitlement to a TDIU, 
effective July 24, 1995.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than July 24, 1995, for the grant of a TDIU.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date for a TDIU

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The RO fulfilled its duties to inform the veteran on this 
claim.  By means of the discussion in the July 2002 Statement 
of the Case and a November 2001 letter, the veteran was 
notified of evidence and information necessary to 
substantiate his claim and of who is responsible for 
producing evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1) (West 2002); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  As discussed more fully below, 
there is, by law, no additional relevant evidence to be 
obtained with respect to this claim.  

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  In this case, 
there is no possibility that any evidence could be obtained 
that would be relevant to the legal question involved.  See 
38 C.F.R. § 3.159(d) (2002).  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  Further development and further 
expending of VA's resources are not warranted.  

In February 1970, the RO granted service connection for 
compression fracture T5, 6, and 7, essentially asymptomatic, 
and assigned a zero percent evaluation, effective from 
November 1969.  In a June 1988 rating decision, the RO 
granted an increased rating to 10 percent for the back 
disability, effective from February 1988.  In March 1991, the 
veteran's back disability was recharacterized as a 
compression fracture of T5, 6, and 7 with a low back 
disability.  The disability evaluation was increased from 10 
to 20 percent disabling, effective from June 1990.  This is 
the veteran's only service-connected disability.  

In a statement received at the RO on August 20, 1993, the 
veteran stated that because of his back condition, he could 
not work doing even light duty.  See 38 C.F.R. § 3.155 
(2002).  In support of his claim for a TDIU, he provided 
treatment records, in pertinent part, from Mark Pretorius, 
M.D., the postal service, and the Social Security 
Administration (SSA).  

On July 24, 1995, the veteran submitted a claim for an 
increased rating for his back disability to the RO.  He said 
that he wanted to reopen his service-connected back condition 
presently rated at 20 percent.  

In August 1998, the RO denied entitlement to a TDIU, noting 
that that the veteran did not meet the scheduler requirements 
for entitlement to a TDIU.  The veteran was notified of this 
decision and of his appellate rights by letter dated August 
10, 1998.  He did not appeal.

In a February 2002 rating decision, an increased evaluation 
from 20 to 60 percent was granted for what the RO 
characterized as compression fracture T5-6-7, with low back 
disability, herniated nucleus L5-S1, effective from July 24, 
1995.  The RO also granted the veteran a TDIU, effective from 
July 24, 1995.  

The veteran appealed the effective date of the grant of the 
TDIU, claiming an effective date of March 18, 1993.  He said 
that he originally filed his claim in March 1993 and was 
denied, but that he appealed this decision and that it has 
remained active.  However, the Board finds that there is no 
legal basis for consideration of an effective date of March 
1993.   

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 3.340 and § 
4.16(a) (2002).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of service connection or for increased compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2002).

However, the type of claim that is at issue here, a TDIU 
rating claim, qualifies as a claim for increased disability 
compensation.  Therefore, this claim is subject to the more 
specific criteria under 38 U.S.C.A. § 5110(b)(2) (West 2002) 
and 38 C.F.R. § 3.400(o)(2) (2002).  "The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2002).  The implementing regulation summarizes the criteria 
for an effective date of an award of increased compensation 
as the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2) (2002).

In this case, the RO denied entitlement to a TDIU in August 
1998.  The veteran was notified of this decision and his 
appellate rights in that same month and did not appeal.  
Accordingly, the August 1998 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).  There is no legal basis 
for assignment of an effective date for a TDIU prior to the 
August 1998 rating decision, in the absence of a claim of 
clear and unmistakable error.   Regardless, the RO has 
already granted the veteran an effective date of July 24, 
1995, for a TDIU rating.  An effective date earlier than July 
24, 1995, is clearly not warranted.  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than July 24, 1995, 
for the grant of total disability based on individual 
unemployability is denied.


REMAND

Entitlement to service connection for PTSD; Entitlement to an 
increased rating for compression fracture of the T5-6-7 with 
low back disability, herniated nucleus L5-S1

In July 1989, the veteran was diagnosed with PTSD.  The 
record shows that he served aboard the USS Cabildo in the 
fall of 1965.  It is at that time that he claims his in-
service stressors for PTSD emerged.  He said that he was 
scared out at sea when his ship was in Vietnam, with 
apprehension of being hit by a sniper.  

The U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided a copy of the 1965 and 1966 histories for 
the USS Cabildo.  Upon arrival in Vietnam, the USS Cabildo 
was mostly engaged in loading and off-loading of personnel 
assigned to the boat crews, fire support teams, and survey 
teams.  Records reveal that in 1965 the ship was assigned to 
a special mission which required immediate return to Vietnam 
waters.  The mission was different than the usual assigned 
missions for that crew.  It was noted that intensive Viet 
Cong was actively apparent.  

In view of the foregoing, the case must be remanded to the RO 
for a psychiatric examination of the veteran to determine if 
he had PTSD as a result of an in-service stressor.  

With respect to the claim for an increased rating for 
compression fracture of the T5-6-7 with low back disability, 
herniated nucleus L5-S1, the most recent December 2001 VA 
examination report is inadequate for rating purposes.  The 
veteran should be re-examined on remand.

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a list of 
those who have treated him for his back disability 
and PTSD since 2002 and obtain all records of any 
treatment reported by the veteran that are not 
already in the claims file.  
  
2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
examination by a psychiatrist.  Send the claims 
folder to the examiner for review, and ask the 
examiner to state in the report whether or not the 
claims folder was reviewed.  
The examiner must express an opinion as to whether 
the veteran meets the criteria for PTSD contained 
in DSM-IV, and if he meets 
such criteria, whether PTSD can be related to the 
following stressor, which has been verified for 
the purposes of this claim:

The veteran served aboard the USS Cabildo 
in the fall of 1965.  He said that he was 
scared out at sea when his ship was in 
Vietnam, with apprehension of being hit 
by a sniper.  Upon arrival in Vietnam, 
the USS Cabildo was mostly engaged in 
loading and off-loading of personnel 
assigned to the boat crews, fire support 
teams, and survey teams.  Records reveal 
that in 1965 the ship was assigned to a 
special mission which required immediate 
return to Vietnam waters.  The mission 
was different than the usual assigned 
missions for that crew.  Intensive Viet 
Cong was actively apparent.  There is no 
indication that the veteran's ship was 
actually involved in any hostilities or 
subject to any fire, including sniper 
fire; although the veteran has stated 
that he was in fear because snipers were 
seen in the area.  

The examination report should reflect review of 
pertinent material in the claims folder.  The 
examiner should integrate the previous psychiatric 
findings and diagnoses with current findings to 
obtain a true picture of the veteran's psychiatric 
status.  All necessary special studies or tests 
including appropriate psychological testing and 
evaluation is to be accomplished.  

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.

3.  Afford the veteran VA orthopedic and 
neurological examinations, limited to the thoracic 
and lumbar spine.  Send the claims folder to the 
examiners for review, and ask the examiners to 
state in the report whether or not the claims 
folder was reviewed.  All necessary tests, 
including x-rays, should be ordered, and the 
examiners should review the results of any testing 
prior to completion of the reports.

The examiners should identify all residuals 
attributable to the veteran's service-connected 
fracture of the T5-6-7 with low back disability, 
herniated nucleus L5-S1.    

The examiners should note the range of motion 
measurements for the thoracic and lumbar spine 
should state what is considered normal range of 
motion.  Whether there is any pain, weakened 
movement, excess fatigability or incoordination on 
movement should be noted, and whether there is 
likely to be additional range of motion loss due to 
any of the following should be addressed: (1) pain 
on use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiners are asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when the 
thoracic or lumbar spine is used repeatedly.  All 
limitation of function must be identified.  If 
there is no pain, no limitation of motion and/or no 
limitation of function, such facts must be noted in 
the reports.

With respect to the thoracic spine, the examiners 
should state whether there is demonstrable 
deformity of a vertebral body, ankylosis (favorable 
or unfavorable), or muscle spasm, and whether any 
limitation of motion is best characterized as 
slight, moderate, or severe.  

With respect to the lumbar spine, the examiners 
should also state, if possible, the frequency and 
duration of recurring attacks of intervertebral 
disc syndrome, if the veteran suffers such attacks, 
and the extent to which relief is experienced 
between such attacks.  The examiners should also 
discuss whether the attacks can be characterized as 
incapacitating.  

The examiners should state whether there is any 
characteristic pain on motion; muscle spasm on 
extreme forward bending; loss of lateral spine 
motion, unilateral, in a standing position; 
osteoarthritic changes; 
narrowing or irregularity of joint space; abnormal 
mobility on forced motion; listing of the spine; or 
positive Goldthwait's sign.  

Finally, the examiners should discuss the severity 
of any neurologic residuals associated with the 
veteran's thoracic and lumbar spine disability.  

Any indications that the veteran's complaints of 
pain or other symptomatology are not in accord with 
physical findings on examination should be directly 
addressed and discussed in the examination reports.

The examiners must provide comprehensive reports 
including complete rationales for all conclusions 
reached.

4.  The veteran must be given adequate notice of 
the requested examinations and he is hereby advised 
that failure to cooperate or to report for any 
scheduled examination without good cause could 
result in an adverse decision.  If the veteran 
fails to report for the examinations or fails to 
cooperate in any way, this fact should be 
documented in the claims folder and his claims 
should be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all notifications 
must be associated with the claims folder.

5.  Thereafter, review the claims folder and ensure 
that all of the foregoing development have been 
conducted and completed in full.  Specific 
attention is directed to the examination reports.  
Ensure that the medical reports are complete and in 
full compliance with the above directives.  If the 
reports are deficient in any manner or fail to 
provide the specific opinions requested, they must 
be returned to the 
examiners for correction.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review the claims file and ensure that no other 
notification or development action, in addition to 
those directed above, is required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  If further 
action is required, the RO should undertake it 
before further adjudication of the claims.

7.  Readjudicate the veteran's claims on appeal, 
with application of all appropriate laws and 
regulations, and consideration of any additional 
information obtained as a result of this remand.  
The RO should consider whether the veteran should 
be awarded a rating for impairment of the thoracic 
spine as separate from impairment of the lumbar 
spine.   See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  If the decision with respect to 
the claims on appeal remains adverse to the 
veteran, he and his representative should be 
furnished an SSOC and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


